Case: 21-11024      Document: 00516436659         Page: 1     Date Filed: 08/17/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                  No. 21-11024                       August 17, 2022
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Juan Navarro, Jr.,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:20-CR-178-1


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Juan Navarro, Jr., has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Navarro has filed responses. The record, at this time, is not sufficiently


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11024      Document: 00516436659           Page: 2    Date Filed: 08/17/2022




                                     No. 21-11024


   developed to fairly evaluate Navarro’s claim of ineffective assistance of
   counsel; we therefore decline to consider this claim without prejudice to
   collateral review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
   We have reviewed counsel’s brief and the relevant portions of the record
   reflected therein, as well as Navarro’s responses. We concur with counsel’s
   assessment that the appeal presents no nonfrivolous issue for appellate
   review.     Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                          2